



Exhibit 10.1

 
 
 
 
ASSET PURCHASE AGREEMENT
 
 
by and between
 
JOHN BORDYNUIK, INC.
 
as Seller
 
and
 
310 HOLDINGS, INC.
 
as Purchaser
 
 
 
 
June 25, 2009
 






--------------------------------------------------------------------------------


 
ASSET PURCHASE AGREEMENT
 
This Agreement (“Agreement”) is entered into as of June 25, 2009, by and between
310 Holdings, Inc., a Nevada Corporation (the “Purchaser”), and John Bordynuik,
Inc., a Delaware corporation (the “Seller”).
 
WHEREAS, Seller is a business primarily centered around reading high volume
legacy data computer tapes (the “Business”);
 
WHEREAS, Seller wishes to sell to Purchaser and Purchaser wishes to purchase and
assume from Seller, certain assets with respect to the Business on the terms and
subject to the conditions set forth in this Agreement.
 
NOW THEREFORE, In consideration of the mutual covenants, agreements,
representations and warranties contained in this Agreement, the parties agree as
follows:
 
ARTICLE I
PURCHASE AND SALE OF ASSETS
 
1.1      Sale and Transfer of Assets.  On and subject to the terms and
conditions set forth in this Agreement, Seller agrees to sell, convey, transfer,
assign and deliver to Purchaser, and Purchaser agrees to purchase and acquire
from Seller, free and clear of any encumbrances, all of Seller’s right, title,
and interest in and to all of the assets of Seller as set forth on Exhibit A
attached hereto (“Purchased Assets”) at the Closing in consideration for the
payment by Purchaser of the Purchase Price as specified below in Section 1.3.
 
1.2     No Assumption of Liabilities.  The Purchaser shall in no event assume or
be responsible for any liabilities, liens, security interests, claims,
obligations or encumbrances of Seller, contingent or otherwise.
 
1.3     Consideration.  Upon the terms and subject to the satisfaction of the
conditions contained in this Agreement, in consideration of the aforesaid sale,
assignment, transfer and delivery of the Purchased Assets, Purchaser will pay or
cause to be paid a purchase price consisting of eight hundred nine thousand five
hundred ninety-three (809,593) shares of the Buyer’s common stock, par value
$0.001 per share (the “Common Stock”).
 


ARTICLE II
REPRESENTATIONS AND WARRANTIES OF SELLER


Seller represents and warrants to Purchaser that the statements contained in
this Article II are correct and complete as of the date hereof:
 
2.1.     Due Incorporation.  Seller is a corporation duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
incorporation and has the requisite corporate power to own its properties and to
carry on its business as now being conducted.  Seller is duly qualified as a
foreign corporation to do business and is in good standing in each jurisdiction
where the nature of the business conducted or property owned by it makes such
qualification necessary, other than those jurisdictions in which the failure to
so qualify would not have a material adverse effect on the business, operations
or financial condition of Seller.
 
 
2

--------------------------------------------------------------------------------


 
 
2.2.     Authority; Enforceability.  This Agreement and any other agreements
delivered together with this Agreement or in connection herewith have been duly
authorized, executed and delivered by Seller and are valid and binding
agreements enforceable in accordance with their terms, subject to bankruptcy,
insolvency, fraudulent transfer, reorganization, moratorium and similar laws of
general applicability relating to or affecting creditors' rights generally and
to general principles of equity; and Seller has full corporate power and
authority necessary to enter into this Agreement, and such other agreements
delivered together with this Agreement or in connection herewith and to perform
its obligations hereunder and under all other agreements entered into by Seller
relating hereto.


2.3.     Approvals; Consents.  Seller has, and on the Closing Date will have,
the right, power and authority to enter into this Agreement and to sell,
transfer and deliver the Purchased Assets and to perform all undertakings and
obligations hereunder.  No approval, authorization, consent, order or other
action of, or filing with, any third party, including without limitation, any
public, governmental, administrative or regulatory authority, agency or body
(collectively, “consents”), is required in connection with the execution,
delivery and/or performance of this Agreement by Seller or the consummation of
the transactions contemplated hereby.
 
2.4.     Liens.  Seller has good and marketable title to  the Purchased Assets
and has full power and authority to sell, assign and transfer to Purchaser all
of the Purchased Assets free and clear of restrictions on or conditions to
transfer or assignment, and free and clear of mortgages, liens, pledges,
charges, encumbrances, equities, claims, covenants, conditions, or
restrictions.  All of the Purchased Assets are in good operating condition and
repair, ordinary wear and tear excepted.
 
2.5.     Taxes.  Seller has filed all federal, state, local, foreign or other
tax returns which are required Taxes to be filed by any of them or been approved
for an extension of same, and such returns are, to the best knowledge of Seller,
true and correct.  There is no material liability for the payment of any
federal, state, local, foreign or other taxes whatsoever (including any interest
or penalties) with respect to Seller except for which non-compliance would not
have a material adverse effect on the business, operations or financial
condition of Seller.
 
2.6.     Applicable Laws.  Seller has complied with all applicable laws, rules
and regulations of the City, County, State and federal government as required
except for which non-compliance would not have a material adverse effect on the
business, operations or financial condition of the Seller.


2.7.     Material Information.  No material fact regarding Seller has been
omitted which would reasonably affect a prudent investor’s decision to purchase
the assets being sold to Purchaser herein; and the information furnished by or
on behalf of Seller in connection with this Agreement and the transactions
contemplated hereby do not contain any untrue statement of a material fact, or
omit to state a material fact, necessary in order to make the statements made,
in light of the circumstances under which they were made, not misleading.
 
 
3

--------------------------------------------------------------------------------


 

 
2.8.     No Brokers.  No broker, finder or intermediary has been employed by or
on behalf of Purchaser in connection with the transactions contemplated hereby,
and there is no such person entitled, as a result of Purchaser’s action, to any
fee or commission upon the consummation of the transactions contemplated hereby.


2.9.     Legal Proceedings.  To the best knowledge of the Seller, there is no
(a) legal proceeding pending or threatened, against, involving or affecting the
Seller and/or any of its respective assets or rights, including the Purchased
Assets; (b) judgment, decree, injunction, rule, or order of any governmental
entity applicable to the Seller that has had or is reasonably likely to have,
either individually or in the aggregate, a Material Adverse Effect; (c) legal
proceeding pending or threatened, against the Seller that seeks to restrain,
enjoin or delay the consummation of this Agreement or any of the other
transactions contemplated by this Agreement or that seeks damages in connection
therewith; or (d) injunction, of any type.
 
2.10.   Licenses; Compliance with Regulatory Requirements.
 
  The Seller holds all licenses, franchises, ordinances, authorizations,
permits, certificates, variances, exemptions, concessions, leases, rights of
way, easements, instruments, orders and approvals, domestic or foreign
(collectively, the “Licenses”) required for or which are material to the
ownership of the Purchased Assets. The Seller is in compliance with, and has
conducted its business so as to comply with, the terms of its respective
Licenses and with all applicable laws, rules, regulations, ordinances and codes
(domestic or foreign).  Without limiting the generality of the foregoing, the
Seller (i) has all Licenses of foreign, state and local governmental entities
required for the operation of the facilities being operated on the date hereof
by the Seller (the “Permits”), (ii) has duly and currently filed all reports and
other information required to be filed with any governmental entity in
connection with such Permits and (iii) is not in violation of any of such
Permits.    
 
 
ARTICLE III
PURCHASER'S REPRESENTATIONS
 
Purchaser hereby represents and warrants to Seller that the statements contained
in this Article III are correct and complete as of the date hereof:
 
3.1.    Due Incorporation.  Purchaser is a corporation duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
incorporation and has the requisite corporate power to own its properties and to
carry on its business as now being conducted.  Purchaser is duly qualified as a
foreign corporation to do business and is in good standing in each jurisdiction
where the nature of the business conducted or property owned by it makes such
qualification necessary, other than those jurisdictions in which the failure to
so qualify would not have a material adverse effect on the business, operations
or financial condition of Purchaser or its subsidiaries.
 
 
4

--------------------------------------------------------------------------------


 
 
3.2.     Authority; Enforceability.  This Agreement and any other agreements
delivered together with this Agreement or in connection herewith have been duly
authorized, executed and delivered by Purchaser and are valid and binding
agreements enforceable in accordance with their terms, subject to bankruptcy,
insolvency, fraudulent transfer, reorganization, moratorium and similar laws of
general applicability relating to or affecting creditors' rights generally and
to general principles of equity; and Purchaser has full corporate power and
authority necessary to enter into this Agreement and such other agreements
delivered together with this Agreement or in connection herewith and to perform
its obligations hereunder and under all other agreements entered into by
Purchaser relating hereto.
 
3.3.     No Brokers.  No broker, finder or intermediary has been employed by or
on behalf of Purchaser in connection with the transactions contemplated hereby,
and there is no such person entitled, as a result of Purchaser’s action, to any
fee or commission upon the consummation of the transactions contemplated hereby.
 
3.4.     Valid Issuance.  The Common Stock, when issued pursuant to this
Agreement, will be duly and validly authorized and issued, fully paid and
non-assessable. The issuance of the Securities to the Seller is exempt from the
registration requirements of the Securities Act of 1933, as amended (the
“Securities Act”), pursuant to an exemption provided by Section 4(2) and Rule
506 promulgated thereunder.
 
ARTICLE IV.
THE CLOSING
 
4.1.     The Closing.  The closing (“Closing”) of the transactions contemplated
by this Agreement shall take place at the offices of Anslow & Jaclin, LLP on
July 15, 2009 (“the Closing Date”).
 
4.2      Seller's Obligations at Closing.  At the Closing, Seller shall deliver
or cause to be delivered to Purchaser:
 
4.2.1. Instruments transferring to Purchaser all right, title and interest in
and to Purchased Assets, or such other forms as Purchaser may reasonably
request.
 
4.2.2. Such other items as may be reasonably necessary for the Closing to occur.
 
4.3.     Cooperation by Seller.  Seller, at any time before or after the Closing
Date, will execute, acknowledge, and deliver any further assignments,
conveyances, and other assurances, documents, and instruments of transfer,
reasonably requested by Purchaser, and will take any other Seller consistent
with the terms of this Agreement that may reasonably be requested by Purchaser
for the purpose of assigning, transferring, granting, conveying, and confirming
to Purchaser, or reducing to possession, any or all property to be conveyed and
transferred by this Agreement.
 
4.4.     Purchaser's Obligations at Closing.  Purchaser will deliver or cause to
be delivered the required consideration; and such other items as may be
reasonably necessary for the Closing to occur.


4.4.1.  a certificate registered in the name of Seller representing the number
of shares of Common Stock to be issued to Seller.
 
 
5

--------------------------------------------------------------------------------


 
 
 
ARTICLE V
GENERAL


5.1.     Indemnities.


(a) Seller shall indemnify, defend and hold Purchaser, each of the officers,
agents and directors and current shareholders of Purchaser as of the Closing
Date, harmless against and in respect of any and all claims, demands, losses,
costs, expenses, obligations, liabilities, damages, recoveries and deficiencies,
including, without limitation, reasonable attorneys' fees (collectively,
“Losses”), that it shall incur or suffer, which directly or indirectly arise out
of, result from, or relate to any breach, or failure to perform, any of Seller's
representations, warranties, covenants, or agreements in this Agreement or in
any schedule, certificate, exhibit, or other instrument furnished or to be
furnished by Seller under this Agreement.  The indemnification described herein
shall also apply in the event of an assertion against Purchaser, or the
Purchased Assets, by any person, entity, government or subdivision thereof, of
any claim, demand, penalty, fine, or tax accruing prior to the Closing.    The
indemnification provided for in this paragraph shall survive the Closing and
consummation of the transactions contemplated hereby and termination of this
Agreement.


(b) Upon Notice to Seller specifying in reasonable detail the basis
therefore.  Purchaser may set off any amount to which it may be entitled under
this Article V against amounts otherwise payable under this Agreement.  Neither
the exercise nor the failure to exercise such right of setoff shall limit
Purchaser in any manner in the enforcement of any other remedies that may be
available to it.


5.2.     Confidentiality.  Each party hereto agrees with the other party that,
unless and until the transactions contemplated by this Agreement have been
consummated, they and their representatives will hold in strict confidence all
data and information obtained with respect to another party or any subsidiary
thereof from any representative, officer, director or employee, or from any
books or records or from personal inspection, of such other party, and shall not
use such data or information or disclose the same to others, except:  (i)  to
the extent such data is a matter of public knowledge or is required by law to be
published; and (ii)  to the extent that such data or information must be used or
disclosed in order to consummate the transactions contemplated by this
Agreement.


5.3.     Transition.  Seller shall cooperate and shall use best efforts to
assist Purchaser in the smooth transition of the ownership of the Purchased
Assets and in the preservation for Purchaser of the goodwill of Seller’s
advertisers, customers, suppliers, and others having business relations with
Sellers and related to the Purchased Assets.
 
5.4.     Effect of Heading.  The subject headings of the paragraphs and
subparagraphs of this Agreement are included for purposes of convenience only
and shall not affect the construction or interpretation of any of its
provisions.
 
5.5.     Counterparts.  This Agreement may be executed simultaneously in two or
more counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.  Fax or PDF copies of
signatures shall be treated as originals for all purposes.
 
 
6

--------------------------------------------------------------------------------


 
 
 
5.6.     Schedules.  All schedules referred to herein shall be deemed
incorporated by reference in their entirety as though fully set forth at the
places to which they are referred.  Unless otherwise stated, all references to
schedules are references to schedules to this Agreement.
 
5.7.     Gender.  Wherever appropriate in this Agreement, plural shall be deemed
also to refer to the singular, the neuter shall be deemed to refer to the
masculine, and vice versa.
 
5.8.     Parties in Interest.  Nothing in this Agreement whether express or
implied, is intended to confer any rights or remedies under or by reason of this
Agreement on any persons other than the parties to it and their respective
successors and assigns, nor is anything in this Agreement intended to relieve or
discharge the obligation or liability of any third persons to any party to this
Agreement, nor shall any provision give any third person any right of
subrogation or Seller over or against any party to this Agreement.
 
5.9.     Assignment.  This Agreement shall be binding on, and shall inure to the
benefit of, the parties to it and their respective heirs, legal representatives,
successors and assigns; provided, however, no party may assign any or all of its
rights under this Agreement without the prior written consent of the others.
 
5.10.   Survival. All representations, warrants and covenants contained in this
Agreement shall survive the Closing and remain in full force and effect until
the third anniversary of the Closing Date.
 
5.11.   Preparation of Agreement.  Each party acknowledges that:  (i) the party
had the advice of, or sufficient opportunity to obtain the advice of, legal
counsel separate and independent of legal counsel for any other party hereto;
(ii) the terms of the transactions contemplated by this Agreement are fair and
reasonable to such party; and (iii) such party has voluntarily entered into the
transactions contemplated by this Agreement without duress or coercion.  Each
party further acknowledges that such party was not represented by the legal
counsel of any other party hereto in connection with the transactions
contemplated by this Agreement, nor was he or it under any belief or
understanding that such legal counsel was representing his or its
interests.  Each party agrees that no conflict, omission or ambiguity in this
Agreement, or the interpretation thereof, shall be presumed, implied or
otherwise construed against any other party to this Agreement on the basis that
such party was responsible for drafting this Agreement.
 
5.12.   Governing Law; Waiver of Jury Trial.  All questions concerning the
construction, interpretation and validity of this Agreement shall be governed by
and construed and enforced in accordance with the domestic laws of the State of
New York without giving effect to any choice or conflict of law provision or
rule (whether in the State of New York or any other jurisdiction) that would
cause the application of the laws of any jurisdiction other than the State of
New York.  In furtherance of the foregoing, the internal law of the State of New
York will control the interpretation and construction of this Agreement, even if
under such jurisdiction's choice of law or conflict of law analysis, the
substantive law of some other jurisdiction would ordinarily or necessarily
apply.
 
 
7

--------------------------------------------------------------------------------


 
 
BECAUSE DISPUTES ARISING IN CONNECTION WITH COMPLEX FINANCIAL TRANSACTIONS ARE
MOST QUICKLY AND ECONOMICALLY RESOLVED BY AN EXPERIENCED AND EXPERT PERSON AND
THE PARTIES WISH APPLICABLE LAWS TO APPLY (RATHER THAN ARBITRATION RULES), THE
PARTIES DESIRE THAT THEIR DISPUTES BE RESOLVED BY A JUDGE APPLYING SUCH
APPLICABLE LAWS.  THEREFORE, TO ACHIEVE THE BEST COMBINATION OF THE BENEFITS OF
THE JUDICIAL SYSTEM AND OF ARBITRATION, THE PARTIES HERETO WAIVE ALL RIGHT TO
TRIAL BY JURY IN ANY SELLER, SUIT OR PROCEEDING BROUGHT TO ENFORCE OR DEFEND ANY
RIGHTS OR REMEDIES UNDER THIS AGREEMENT OR ANY DOCUMENTS RELATED HERETO
 
.5.13.  Submission to Jurisdiction.  Any legal action or proceeding with respect
to this Agreement must be brought in the courts of the State of New York or the
appropriate federal court located in New York and, by execution and delivery of
this Agreement, the parties hereby accept for themselves and in respect to their
property, generally and unconditionally, the jurisdiction of the aforesaid
courts.  The parties hereby irrevocably waive, in connection with any such
Seller or proceeding, any objection, including, without limitation, any
objection to the venue or based on the grounds of forum non-convenience, which
it may now or hereafter have to the bringing of any such Seller or proceeding in
such respective jurisdictions.
 
5.14.   Injunctive Relief.  The Parties agree that a breach of this Agreement
may cause Purchaser irreparable harm for which monetary damages are not
adequate.  In addition to all other available legal remedies, Purchaser shall
have the right to injunctive relief to enforce this Agreement.
 
5.15.   Severability.  It is the desire and intent of the parties that the
provisions of this Agreement be enforced to the fullest extent permissible under
the law and public policies applied in each jurisdiction in which enforcement is
sought.  Accordingly, in the event that any provision of this Agreement would be
held in any jurisdiction to be invalid, prohibited or unenforceable for any
reason, such provision, as to such jurisdiction, shall be ineffective, without
invalidating the remaining provisions of this Agreement or affecting the
validity or enforceability of such provision in any
jurisdiction.  Notwithstanding the foregoing, if such provision could be more
narrowly drawn so as not to be invalid, prohibited or unenforceable in such
jurisdiction, it shall, as to such jurisdiction, be so narrowly drawn, without
invalidating the remaining provisions of this Agreement or affecting the
validity or enforceability of such provision in any other jurisdiction.
 
5.16.  Expenses.   Each of Seller and Purchaser will bear its own costs and
expenses (including, without limitation, fees and expenses of attorneys,
accountants, investment bankers and other advisors) incurred in connection with
this Agreement and the transactions contemplated hereby.
 
8

--------------------------------------------------------------------------------




 
5.17.   Notices.  Any notices or other communications required or permitted
hereunder shall be sufficiently given if personally delivered to it or sent by
registered mail or certified mail, postage prepaid, or by facsimile addressed as
follows:


If to Seller:
John Bordynuik, Inc.
Attn:                      John Bordynuik
4536 Portage Road
Niagara Falls, Ontario Canada L2E6A8
Tel: (905) 354-7222
Fax: (   ) -


With a copy to:
Anslow & Jaclin, LLP
Attn: Gregg E. Jaclin, Esq.
195 Route 9 South, Suite 204
Manalapan, New Jersey 07726
Tel: (732) 409-1212
Fax: (732) 577-1188
 
If to Purchaser:
310 Holdings, Inc.
Attn: John Bordynuik
4536 Portage Road
Niagara Falls, Ontario Canada L2E 6A8
Tel: (289) 668-7222
Fax: (   ) ___-___


or such other addresses as shall be furnished in writing by any party in the
manner for giving notices hereunder, and any such notice or communication shall
be deemed to have been given as of  the date so delivered, mailed or faxed.
 
5.18.   Entire Agreement; Modification; Waiver.  This Agreement and the exhibits
attached hereto constitute the entire agreement between the parties pertaining
to the subject matter contained in it and supersedes all prior and
contemporaneous agreements, representations and understandings of the
parties.  No supplement, modification, or amendment of this Agreement shall be
binding unless executed in writing by all parties.  No waiver of any of the
provisions of this Agreement shall be deemed, or shall constitute, a waiver of
any other provision, whether or not similar, nor shall any waiver constitute a
continuing waiver.  No waiver shall be binding unless executed in writing by the
party making the waiver.
 
 [Signature page follows]
 
 
9

--------------------------------------------------------------------------------


 

 
 
IN WITNESS WHEREOF the parties have duly executed this Asset Purchase Agreement
as of the date first written above.
 
“Seller”
 
JOHN BORDYNUIK, INC.
 
 
By:                                                                
                                                               
Name:
Title:
   
“Purchaser”
 
310 HOLDINGS, INC.
 
 
 
By:                                                            
                                                 
Name:
Title:  President, Chief Executive Officer









10

--------------------------------------------------------------------------------






 


EXHIBIT A


PURCHASED ASSETS


Equipment
$6,267
Office Furniture & Equipment
$57,942
Telephone System
$7,524
Computer Software
$1,991
Tape Reading Equipment
$259,511
Tape Ovens
$6,753
Drive Cooling System
$1,423
Moisture Control Device
$4,389
Tools
$3,297
Mobile Data Recovery Unit
$120,091
Liftruck
$8,473
 
$477,600







11